Citation Nr: 1426281	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-35 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota



1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, status post decompression with residual scar and radiculopathy.

2.  Entitlement to service connection for a left foot disorder. 

3.  Entitlement to service connection for a right foot disorder, to include as secondary to a left foot disorder.

4.  Entitlement to service connection for left knee status post total arthroplasty with revisions, to include as secondary to a foot disorder or a back disability.

5.  Entitlement to service connection for right knee degenerative joint disease, to include as secondary to a foot disorder or a back disability.

6.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include as secondary to a foot or back disability. 

7.  Entitlement to service connection for arthritis of multiple joints, to include as secondary to a foot or back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to March 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from an October 2008 rating decision issued by the RO.

In November 2010, the Veteran and his wife testified at a hearing from the RO by means of videoconference technology with a Veterans Law Judge (ALJ) who subsequently retired.  The Veteran was subsequently offered a hearing with another VLJ, but declined the opportunity.

In April 2011 and July 2013, the Board remanded the case for additional development. 

The Board has considered documentation included in Virtual VA and VBMS.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Pursuant to the Board's remand, a VA examination for the conditions on appeal was conducted in August 2013. 

A review of this examination report reveals extensive discussion by the VA examiner of medical treatment records dated from 2011, 2012, and 2013.

The most current VA and private treatment records associated with the paper and electronic files are dated from 2010.  The records relied on by the VA examiner in rendering his opinions should be obtained prior to appellate adjudication.

Accordingly, the appeal is REMANDED to the RO for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify all sources of treatment for his claimed conditions and to provide any releases necessary for VA to secure records from these treatment sources. The AOJ should obtain copies of the complete records of all such treatment and evaluation from all identified sources of treatment.

Copies of updated VA treatment records since May 2010 should be requested and associated with the claims file.

If there are any records that cannot be located, the RO must specifically document the attempts that were made to locate them, and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After completing all indicated development, the RO should readjudicate the appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

